Citation Nr: 1821962	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for another acquired psychiatric disability other than PTSD, to include major depressive disorder with anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1971 to November 1974 and from June 1982 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD or other acquired psychiatric disability as a result of a being attacked while he was stationed in Germany in approximately January or February 1972.  See, e.g., September 2012 Statement in Support of Claim.  In May 2014, the AOJ sent a development letter to the U.S. Army Crime Records Center regarding the Veteran's asserted stressor for verification; however, the AOJ did not include relevant date and location information furnished by the Veteran in its request, and the Army Crime Records Center responded that it was unable to locate a record without such information.  See June 2014 Army Crime Records Center response requesting information regarding the location and timeframe of the alleged incident.  No additional follow-up was conducted.  Thus, on remand, the AOJ is directed to make another request, with all pertinent information as furnished in the Veteran's September 2012 statement.

On remand, updated VA treatment notes should be obtained, as should any pertinent private treatment records, with the Veteran's assistance if necessary.  In this regard, the Board observes the Veteran has reported past psychiatric treatment at Cullman Mental Health Clinic and Cullman Regional Medical Center.  See, e.g., August 2011 VA treatment note. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records, to include those from his recent hospitalization in January 2018.

2.  With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, to include those from the Cullman Mental Health Clinic and Cullman Regional Medical Center.

3.  Submit another request, containing all necessary information as outlined in the September 2012 statement from the Veteran, to the U.S. Army Crime Records Center regarding his asserted stressor in Germany.  Please note the Veteran's report that the Criminal Investigative Division was consulted about this incident.  

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


